Citation Nr: 0842614	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-05 375	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for left knee 
disability to include as secondary to the service-connected 
right knee disability. 

2. Entitlement to service connection for shortening of the 
right leg to include as secondary to the service-connected 
right knee disability. 

3. Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.  

4. Entitlement to a rating higher than 20 percent for 
instability of the right knee.  

5. Entitlement to a waiver of recovery of an overpayment in 
the amount of $2,995.00.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO), dated in September 2003, and from 
rating decisions, dated in April 2006 and in June 2006. 

Before deciding the claims of service connection for the left 
knee disability and for shortening of the right leg, the 
claims for increase, and the claim of waiver of recovery of 
an overpayment, the claims are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in October 1998, the RO denied the 
claim of service connection for a left knee disability to 
include as secondary to the service-connected right knee 
disability; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in October 1998 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left knee disability to include 
as secondary to the service-connected right knee disability.  

CONCLUSIONS OF LAW

1. The rating decision in October 1998 by the RO, denying 
service connection for a left knee disability to include as 
secondary to a right knee disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in October 1988, denying the claim of 
service connection for a left knee disability to include as 
secondary to a right knee disability, is new and material, 
and the claim of service connection for a left knee 
disability to include as secondary to a right knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a left knee disability 
to include as secondary to a right knee disability, the only 
claim decided, further discussion here of compliance with the 
VCAA with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In a rating decision in October 1998, the RO denied the claim 
of service connection for a left knee disability to include 
as secondary to the service-connected right knee disability 
on the grounds that the medical evidence did not establish a 
relationship between the left knee disability and the 
service-connected right knee disability.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
October 1998 consisted of:

Service treatment records, which were negative for any left 
knee abnormality.  VA treatment records from December 1997 to 
September 1998 did not relate the veteran's left knee 
disability to service or to his service-connected right knee 
disability.  
Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in May 2005, the regulatory definition of new and 
material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in October 1998 consists of:

VA records, dated in January 1999, show that the veteran's 
left knee pain was probably related to his right knee.  

Analysis

The record shows that the claim was previously denied because 
there was no evidence of a relationship between the left knee 
disability and the service-connected right knee disability.  
As the additional evidence, in the form of a VA record 
suggests that the left knee pain is probably related to his 
right knee pain, relates to an unestablished fact necessary 
to substantiate the claim, the evidence is new and material 
and raises a reasonable possibility of substantiating the 
claim and the claim is reopened.

ORDER 

As new and material evidence has been presented, the claim of 
service connection for a left knee disability to include as 
secondary to the service-connected right knee disability is 
reopened.  To this extent only the appeal is granted. 
 


REMAND

In September 2007, the RO requested VA examinations in order 
to decide the claims of service connection and the claims for 
increase.  The veteran called and stated that he could not 
make it to the examination.  In January 2008, the VA 
examination was rescheduled and the examination was cancelled 
because the veteran was out of the country. 

As VA examinations and medical opinions are needed to decide 
the claims and as there is facially good cause why the 
veteran did not report for the examinations, the Board is 
going to request that the VA examinations be rescheduled. 

On the claim for waiver, the record raises the question of 
whether the debt was properly created.  Before a decision can 
be made on whether the veteran is entitled to a waiver of the 
recovery of an overpayment, it must be determined whether or 
not the overpayment was properly calculated.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (The Court held that it is 
improper to adjudicate an application for waiver of a home 
loan guaranty debt without first determining the lawfulness 
of the debt asserted).  

The record shows that in January 2002 the veteran was 
notified of an overpayment in the amount of $2,995.57.  The 
veteran in May 2002 requested a waiver of the overpayment.  
In the decision of September 2003 by the Committee on 
Waivers, the actual calculation of the indebtedness, that is, 
the amount of VA benefits overpaid can not be determined from 
the Committee's decision or from the statement of the case.  

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA orthopedic 
examination to determine the following: 

a). Whether it is at least as likely as 
not that that the current left knee 
disability is due to or aggravated by the 
veteran's service-connected right knee 
disability. 

b). Whether it is at least as likely as 
not that that shortening of the right leg 
is due to or aggravated by the veteran's 
service-connected right knee disability. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

Also the term "aggravation" means 
a permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress of the 
disorder as contrasted to a 
worsening of symptoms.

c). What is the current level of right 
knee impairment based on limitation of 
motion and instability. 

The claims folder must be made 
available for review by the examiner

2. Prepare an audit of the 
indebtedness, clearly setting forth the 
period of the overpayment and the 
calculations to determine the amount of 
the indebtedness.  The audit should 
include the monthly adjustment to 
income based on additional income.  The 
total amount of the overpayment should 
be indicated.  Once compiled, associate 
the audit report with the claims 
folder, and send a copy to the veteran. 

3. Ask the veteran for a current 
financial report, VA Form 5655.

4. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains adverse to the veteran, 
provide him with a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


